Exhibit (d)(7) AMENDMENT NO. 5 TO INVESTMENT ADVISORY AGREEMENT BETWEEN SSGA FUNDS MANAGEMENT, INC. AND STATE STREET NAVIGATOR SECURITIES LENDING TRUST This Amendment No. 5 to the Investment Advisory Agreement is dated as of September 5, 2012, by and between State Street Navigator Securities Lending Trust, a Massachusetts business trust (the “Investment Company”), and SSgA Funds Management, Inc., a Massachusetts corporation (the “Adviser”). WHEREAS, the Investment Company and the Adviser have entered into an Investment Advisory Agreement dated as of May 1, 2001, as amended (the “Agreement”); and WHEREAS, the Investment Company and the Adviser now desire to amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained in the Agreement and other consideration, the receipt and sufficiency of which is hereby acknowledged, the Investment Company and the Adviser hereby agree to amend the Agreement as follows: 1. Exhibit A of the Agreement is hereby deleted in its entirety and replaced with the Exhibit A attached hereto. 2. All other terms and conditions of the Agreement remain in full force and effect except as they may be modified hereby. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the date first above written. STATE STREET NAVIGATOR SECURITIES LENDING TRUST By: /s/ H. Owen Nichols Name: H. Owen Nichols Title: Vice President SSGA FUNDS MANAGEMENT, INC. By: /s/ Ellen M. Needham Name: Ellen M. Needham Title: President
